DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application claims earliest benefit of U.S. Provisional Application 62/801,555, filed February 05, 2019.  However, not all the limitations of the claimed invention are taught by the priority documents.  For example, none of the priority documents teach an apparatus comprising a first chip-based biosensor and a second chip-based biosensor individually comprising one or more sensing surfaces on channels of liquid gate field effect transistors on a chip, the channels being made of a two-dimensional material that extends between a source and a drain of the liquid gate field effect transistors and is selected from graphene and molybdenum disulfide.  Therefore, the priority date is set as the filing date of the application, February 05, 2020. 

Election/Restrictions
2.	Applicant’s election with traverse of Group I, claims 1-12 and 20 in the reply filed on September 21, 2022 is acknowledged.  Claims 13-19 of Group II are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  In addition, Applicant has elected the species A) attachment is via the Cas molecule, from the group of species of attachment of the targeted genome manipulating agent to the one or more capture surfaces, drawn to claims 5 and 6.  Claims 1-3 are generic to the elected species.  Claims 1-5, 7-12 and 20 read on the elected species and will be examined on the merits.  Claim 6, drawn to a non-elected species, is withdrawn from consideration.  It is noted that claims 1, 4, 5, 8 and 20 of the elected Group I are currently amended, while claims 13 and 15 of the non-elected Group II are amended.  It is also noted that the claim amendments made by Preliminary Amendment on August 13, 2020 do not appear to be embodied in the currently amended claims. 
The traversal is on the ground that there is no burden searching both groups or the species.  This is not found persuasive for several reasons.  First, the separate classification of the two groups is prima facie evidence of burden, which evidence has been rebutted.  Second, the search for the product claims (apparatus and computer readable storage medium) is an entirely distinct search from the method claims, since the prior art which may be used to reject product claims are often entirely unrelated references which share common products.  For example, the apparatus, or components of the apparatus, may be taught in art references for methods distinct from those claimed.  The different species are drawn to distinct structures, such as a Cas molecule (an endonuclease which is a protein) and a guide RNA (an oligonucleotide) that may be taught in different prior art references for attaching molecules to a surface. 
	The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 1-5, 7-12 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 recites the limitations “wherein the liquid gate field effect transistors are configured to detect biomolecular binding interactions between a nucleic acid sample and one or more capture surfaces functionalized with a targeted genome manipulating agent having a genome manipulating component and a targeting component”.  The specification defines a targeted genome manipulating agent (see paragraph 49), and describes the structure of the targeted genome manipulating agent and the function of the genome manipulating and targeting components with regards to binding a target sequence and blocking by a blocking agent (see paragraph 106 and Figures 3B and 4).  While examples of genome manipulating include genome editing, chromatin engineering, chromatin imaging, epigenetic editing, gene activation and gene suppression (see paragraph 47), the only examples provided of genome manipulating components are CRISPR-associated proteins such as Cas9, Cas12 and Cas13, while the only example of a targeting component is a guide RNA with a guide sequence (for example, see paragraphs 92 and 118).  Therefore, it is not clear if claim 1 as broadly written is intended to encompass any targeted genome manipulating agent, or only those described in the specification (and recited in claims 2-4).  Thus, the metes and bounds of the claims cannot be determined. 
In addition, independent claim 1 recites the limitations “the first chip-based biosensor is configured to hold a first aliquot of the nucleic acid sample optionally incubated with a blocking agent configured to bind to a sequence overlapping an on-target sequence of the nucleic acid sample; the second chip-based biosensor is configured to hold a second aliquot of the nucleic acid sample that omits the blocking agent”.  The broadest reasonable interpretation of these limitations is that neither aliquot of the nucleic acid sample is incubated with a blocking agent, and therefore it is not clear what purpose the measurement of the signals by the measurement controller, and the determining step by the analysis module, would serve, as the samples would have been treated identically. 

Subject Matter Free of the Prior Art
5.	Claims 1-5, 7-12 and 20 of the claimed invention are novel and unobvious over the closest prior art of Aran et al. (U.S. Patent Pub. No. 2019/0112643, cited on IDS of 05/21/2020).  Aran teaches a chip-based digital biosensor for assaying a target nucleic acid that comprises a substrate surface and at least two electrodes, a linker molecule that is conjugated to the substrate surface and a ribonucleoprotein (RNP) such as an active or inactive Cas9 protein that is conjugated to the linker molecule, and a guide ribonucleic acid (gRNA) that comprises a first sequence capable of binding to the RNP and a second sequence capable of binding to the target nucleic acid (see Abstract and paragraph 4).  Aran further teaches that the substrate surface may be graphene, and the substrate includes a transistor such as a field-effect transistor (FET) having a source electrode, a drain electrode and a gate electrode, wherein the graphene functions as a channel between the source and drain electrodes with a liquid gate that is in contact with the sample to be tested, with an inactive RNP immobilized on the graphene FET (paragraphs 6-8 and 14-17 and Figures 1A and B and 2A and B).  However, Aran is silent with regards to an apparatus comprising two chip-based biosensors functionalized with a targeted genome manipulating agent, one configured to hold a first aliquot of the nucleic acid sample optionally incubated with a blocking agent configured to bind to a sequence that overlaps an on-target sequence of the nucleic acid sample, and a second biosensor configured to hold a second aliquot of the nucleic acid sample that omits the blocking agent, a measurement controller configured to measure first and second response signals for binding of the nucleic acid sample to the capture surfaces of the first and second biosensors, and an analysis module configured to determine one or more genome manipulating efficiency parameters based on comparing the first and second response signals.  In addition, Aran does not teach a computer program product comprising a computer readable storage medium with instructions that are executable by a processor to control measurement of the one or more first and second response signals produced by the first and second chip-based biosensors recited in claim 1. 
Another reference of particular interest to the currently claimed invention is Hajian et al. (Nature Biomed. Eng. (2019) 3(6):427-437, cited on IDS of 05/21/2020). Hajian teaches a chip-based CRISPR-enhanced graphene-based field transistor (gFET) that combines the gene-targeting capacity of CRISPR-Cas9 with the sensitive detection power of gFET for rapid and selective detection of a target sequence within a sample of genomic DNA (see Abstract, p. 428, last paragraph and Figure 1).  Hajian further teaches that the gFET uses functionalized graphene as a channel between source and drain electrodes, wherein the graphene is functionalized with a catalytically deactivated Cas9 CRISPR complex which interacts with its target sequence by scanning the whole genome sample, unzipping the double helix and associating upstream of a protospacer adjacent motif until it finds and binds to the target sequence that is complementary to the single-guide RNA molecule within the complex, wherein the selective hybridization of the target DNA to the complex modulates the electrical characteristics of the gFET and results in an electrical signal output.  However, like Aran, Hajian is silent with regards to an apparatus comprising two chip-based biosensors functionalized with a targeted genome manipulating agent, one configured to hold a first aliquot of the nucleic acid sample optionally incubated with a blocking agent configured to bind to a sequence that overlaps an on-target sequence of the nucleic acid sample, and a second biosensor configured to hold a second aliquot of the nucleic acid sample that omits the blocking agent, a measurement controller configured to measure first and second response signals for binding of the nucleic acid sample to the capture surfaces of the first and second biosensors, and an analysis module configured to determine one or more genome manipulating efficiency parameters based on comparing the first and second response signals.  Thus, the gFET system of Hajian is designed to detect a target DNA sequence in a complex genome such as human genomic DNA sample, while the apparatus of the currently claimed invention is designed to screen or select targeted genome manipulating agents that are efficient for on-target recognition without off-target recognition.  For example, if the gRNA is not well-designed and tested, editing at off-target sites may result in nonspecific and/or unintended genetic modifications such as deleterious mutations and chromosomal aberrations (see paragraphs 56-58 of the specification). 



Conclusion
6.	Claims 1-5, 7-12 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite, as discussed above.  However, claims 1-5, 7-12 and 20 are free of the prior art, as also discussed above.  

Correspondence

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637